(1)
Mr President, on a point of order. I wanted to raise this point yesterday, but you did not authorise me to intervene.
I want to draw your attention and that of Parliament to the fact that on 29 April the Council signed two legislative acts without having had the opinion of the European Parliament, the pretext being that it had fixed a deadline which we had not respected.
I want to point out that the same pre-emptive deadline has been fixed for today on the draft agreement with the United States on the air passenger data transfers – the so-called PNR agreement. To avoid the will of Parliament being negated, I request that you send a formal request to the Presidents of the Council and the Commission that they should abstain from taking any decisions before the Court has given its judgment, especially during this electoral period. This would be the minimum that we could expect in the framework of loyal cooperation between the institutions.
The delay should not be too long because the Court has already announced a deadline of 6 June for the parties to present their arguments and it seems that the Court is speeding up its proceedings and may well reach a judgment before the summer. In those circumstances, it does not seem too much to ask that the Council and the Commission should respect both our institution and the Court of Justice, and not undermine the rule of law, given that the Court is willing to progress speedily. I fear these two precedents on 29 April. I ask you to invite them formally to abstain from signing the agreement.
.  Mr President, I share Mrs Ludford's view. I will not repeat what she said. I only want to draw your attention to the fact that yesterday, I wrote a letter to Mr Gargani, the Chairman of the Committee on Legal Affairs and the Internal Market, to remind him of the debate held in that committee on 6 April, in which we decided to set the Court procedure in motion. In that debate, however, another procedure was discussed, in the event that neither the Council nor the Commission would take Parliament's opinion into consideration. Last night, there was insufficient time to discuss this letter, but the chairman promised me to take note of it and deal with it effectively. To be on the safe side, I shall also e-mail it to you. If the Council goes ahead and signs all the same, then I think we should start a different procedure. I wanted to draw your attention to that.
Although the House was somewhat divided on the issue, the majority was consistent in the different votes that have been held on it over the last two-part-sessions. It therefore seems appropriate that I should remind the other institutions of the concerns of the House in this regard and inform them of the points made here today. I shall do so this week.
Mr President, at last night's meeting of the Committee on Legal Affairs and the Internal Market, the chairman, Mr Gargani, and the committee agreed that they wished to stand by the substance of the committee's recommendation to you of 15 April that action should be taken against the Commission for failure to act as regards answering the questions concerning Lloyd's.
Thank you Mr Perry. I shall write to Mr Gargani today and copy that correspondence to you.
Mr President, you announced during yesterday’s part-session, 4 May, that in accordance with Rule 185 of the Rules of Procedure, written declarations that have not received the signatures of a majority of Members and written questions that have not received an answer, and so on, will be deemed to have lapsed. In this respect, you are basing your position on Rule 185, which states, ‘At the end of the last part-session before elections, all Parliament’s unfinished business will be deemed to have lapsed subject to the provisions of the second paragraph of this Rule’. The third paragraph of the same Rule states, ‘These provisions shall not apply to petitions and communications that do not require a decision’. What questions addressed by a Member of this House to the Commission and the Council require is an answer rather than a decision. We cannot therefore regard all those questions that have yet to receive an answer as having lapsed.
Dismissing political questions out of hand, some of which are extremely important, makes life easier for the Commission and the Council.
Politics abhors a vacuum. Parliament will continue to function until the new Parliament is up and running, and so will the Commission. There is no reason why it cannot answer all of the questions that have been asked today.
Thank you for the precision you bring to the matter, Mr Goebbels. This is now our fifth directly-elected mandate. It is coming to a close, and I am informed by the services that this has been the precedent we have always followed. However, in the light of your point on the wording of Rule 185, I believe that I should correspond with the Council and the Commission and suggest to them that, subject to our Rules, it would indeed be in order for them to answer the questions you mention. We should set a new precedent for the future in this regard, and I shall do so.(2)
The next item is the presentation of the new Members of the enlarged European Commission.
. – Mr Cox, ladies and gentlemen, today is a solemn occasion for me because it is my last chance to address you, as in just over a month the European electorate will be renewing this Parliament’s democratic mandate.
These have been five years of close and constructive collaboration between the Commission and Parliament. At times we have had our disagreements; at times our proposals have kindled heated debate in this House. This debate, however, has always been frank, open and constructive. I should therefore like to offer you my heartfelt thanks for the collaboration, the stimulus and also the criticism that I have been given.
Ladies and gentlemen, today, as one chapter closes, a new chapter is opening in the story of European integration: a great new chapter. We have been waiting for these days for a long time, but at last enlargement is a fact. For me, 1 May 2004 will remain the best day I have ever spent in the Commission. Indeed, enlargement is leading all the institutions into the future, and the Commission is now entering a different phase, a transitional period that will end on 1 November.
Over the last few weeks you have met the Commissioners one by one during the exchanges of views you have had with them. Today I can introduce them as a body, the first Commission of the new Europe. In this interim period we are organising the transition between the current Commission and the new 25-member Commission, which will take office in November. That is why we have taken the unprecedented step of teaming up our new Commissioners with ten Commissioners already in office without allocating portfolios, which would have adversely affected the work of the College in these last few months of its life. These Commissioners will, however, take part fully in College decisions, and their votes will have the same weight as those of all the other Commissioners. They are going to have – indeed they already have – a greater responsibility, because they are even more visibly the face of the European Union, to their fellow countrymen and women: theirs is a crucial role at a time when our new fellow citizens are becoming familiar with the Union and its workings.
While in a formal sense my Commission is coming towards the end of its natural life, from a practical point of view we have a full agenda in front of us. In the next few months we must achieve the strategic objectives set out in the work programme that we drew up with you and which we promised you we would observe. We have decided not to undertake any new initiatives in this transitional period but to concentrate on completing the major commitments before us.
I should like here to outline the main issues of these major commitments that we have already worked out with you. First, although it does not depend directly on us, is the long-awaited decision on the European Constitution. I am confident it will be adopted; this will send out a strong message for the future of the Union and will put the machinery in place for the Union to work effectively. The conditions are right for the forthcoming European Council in June to get things moving again and to bring the Intergovernmental Conference to a conclusion. The Commission will collaborate with the Presidency in every possible way in order to achieve an agreement on the Constitution.
The second major objective is to ensure the success of enlargement. Now that these Member States have joined, we have to give due consideration to the aspirations of the other candidate countries, and so over the next few months we must carry forward the negotiations with Bulgaria and Romania, which are going well. We have already recommended starting negotiations with Croatia, and the Council is to make a decision on Turkey at the end of the year on the basis of a recommendation that the Commission has been called on to adopt in the autumn.
Lastly, we must push ahead with the work of preparing the new financial perspective for the period after 2006. As you know, we have gone beyond thinking simply in accounting terms and have given the exercise a political basis, because we have to organise the political project of an enlarged Europe in line with the resources needed to carry it through. The political project we propose is supported on three pillars: sustainable development, European citizenship and Europe’s role in the world.
With regard to the first pillar, sustainable development, there has been mounting concern for some time now about the health of the European economy. Our analysis of the situation is well-known, and has been supported by you all. The backbone of our action is the Lisbon/Gothenburg strategy, which marks out our path for development and growth until the end of the decade. Our project seeks to give fresh impetus to the European development model by focusing on competitiveness, employment, and solidarity between regions and across generations. Once again I must express my disappointment at the slowness of the decisions made so far: the Commission and Parliament must continue to urge the Member States to move down the path that they themselves marked out but have not followed.
The second pillar of the proposal is to give real substance to the concept of European citizenship. Up to now the Union has focused especially on creating an economic area in which freedom of movement and common rules apply. In future, our united Europe must become an area of security, justice and civil liberties.
As for the third pillar, Europe in the world, we propose that Europe should take its model for managing relations between countries out into the world. In that way we will be giving a practical response to the deteriorating international situation, which we observe with extreme concern. To the countries around us we are proposing our neighbourhood policy, which seeks to extend to the whole continent of Europe the model of peace, democracy and prosperity that is the hallmark of the Union. We will have to put some hard work into this great neighbourhood policy over the next five years.
In general terms, then, this is the political project we are working on. In the next three months we have to prepare the implementing measures and the financial plan so that the new Commission can discharge its duties according to the timetable that has been laid down.
Ladies and gentlemen, these five years have seen great developments, and I want to highlight a few events that I feel have been particularly significant. The first is the euro. After years of remarkable but intangible achievements, Europe now has in its common currency an exceptional instrument for political and economic unity, and I mean both political and economic unity. The practical and symbolic significance of all this is even greater than we might have anticipated.
The second great event was the arrival on the world economic scene of the Asian giants, starting with China. All this is producing a whole new global balance in production and trade which we cannot ignore. It is a new reality that we have to come to terms with, and we can only cope with it if we remain united in defending our interests and our values.
The third event is the Convention. Although we are still awaiting the Constitution, there is no doubt that the Convention was something completely new in the way politics is done in Europe. The debate on the future of Europe involved all the main players; it took place in the full light of day; and it produced a coherent text on which the Intergovernmental Conference has been able to work effectively.
I believe these great steps forward in the democratic life of the Union prepared the way for the fourth event that I want to recall, which is the emergence of a truly European public opinion. I am referring in particular to the events surrounding the conflict in Iraq since late 2002. For the first time in our history we saw a wave of opinion attracting large majorities in every country in the Union. The people of Europe demanded that, when all avenues for negotiation had been exhausted, any military intervention in defence of our security should be based on international legitimacy of the kind that the European Union embodies and champions.
These five years have thus seen changes that are quite out of the ordinary: the pace of our history has stepped up considerably. I see a very simple consequence in all this: in the past Euroscepticism was perhaps a luxury the Union could tolerate; today, with these changes, Euroscepticism can only bring us certain defeat.
Ladies and gentlemen, these years spent serving the European cause have wrought profound changes in me too. I know beyond a shadow of a doubt that in the months and years to come I shall continue to fight for a decisive, passionate idea of Europe. The time of lukewarm beliefs and half-hearted commitments is over; the time of ambivalence is over. Europe needs determination, vision and courage, and I shall be throwing all the enthusiasm and strength I can muster into the fight.
President Prodi, we thank you for the leadership you have given and we also thank you for the European conviction that has been total and consistent throughout your period in office.
– Mr President, Mr President of the Commission, new members of the Commission, ladies and gentlemen, today is a solemn occasion, but it is also the day on which our work begins. On Monday, we welcomed new Members to our House, and we would have liked you, Mr President of the Commission, to have been here in Strasbourg to share our joy. You are here today, though, and we are glad that you have come to join us, along with the new and current members of the Commission.
We have always regarded the Commission as a sort of government. Romano Prodi took up office as its President five years ago; some of the Member States’ governments have been fiercely critical of him, but we have always supported him, for the members of the Commission are of course politicians, albeit not tied to political parties. I wish the new Commissioners good luck and success in their work, and would like to assure them that our group will give them every conceivable support. We welcome Péter Balázs, Joe Borg, Ján Figel', Dalia Grybauskaitė Danuta Hübner, Siim Kallas, Sandra Kalniete, Markos Kyprianou, Janez Potočnik and Pavel Telička. From the Member States that belonged to the European Union even before 1 May, we give an equally warm welcome to Jacques Barrot and Joaquín Almunia, as well, of course, to Commissioner Dimas, with whom this plenary has already had dealings.
I see it as very important that we should get back to a consensus on what the European Commission’s role is. I know that this is a particular topic of discussion in those countries that have now joined the European Union, and I regard the talk in some of them about how the Commissioners from the new Member States are too European, as utterly mistaken. To those among the new Commissioners who face such reproaches at home, I would like to say that we are right alongside you if you are putting the well-being of the European Union first, for that is the role you have to perform under the constitution, so to speak. You represent the European Union as a whole, and in your work Europe’s interest must come first; you can always rely on the support of the Group of the European People’s Party (Christian Democrats) and European Democrats. If you have opposition to contend with in your own countries, we will be there to defend you!
I hope you will not mind my saying, by way of a recommendation, that you do of course have an important role in relation to your own countries, one that you share with the Members of this House, as, so to speak, communicators of the European ideal to the states from which we come. So I hope that the members of the Commission from the new Member States will, together with Members of the European Parliament, be successful in explaining to their countries the need for European policies and in getting the message across that those who consider only their national interests are actually damaging them. Only if you ally your own nation’s interests to those of Europe as a whole will you be able to advance its cause; there will be no allies in Europe for those who are blind to all but their own country, and so they will be unable to do anything for it. That is why interests have to be represented at local, regional, national and European level simultaneously, and I wish the new members of the Commission much success as they go about doing that.
A few moments ago, I described the members of the Commission as politicians but not party politicians. Mr President of the Commission, I cannot spare you the serious request that you devote the remaining months of your Presidency to continuing to preside over the Commission in a truly effective manner and to concentrate on your work there rather than on domestic political disputes in Italy, your own country.
The European Union Summit is to be held on 17-18 June, and so, Mr President, it might well be advisable for us to hold another Conference of Presidents on the afternoon of Thursday 17 June and discuss how to organise the proceedings as a whole. I say this as a suggestion, so that we can, together, give some thought to that.
Let me say, by way of conclusion, that the Commission and the European Parliament are allies. With this in mind, our group will be alongside the new Commission, ensuring that we succeed in the joint enterprise of shaping this European Union, with the Commission playing a decisive role, possessing as it does the power of initiative. We in the Group of the European People’s Party (Christian Democrats) and European Democrats will be supportive, and what we want to see from the Commission is close cooperation. If we get it, then we will, together, do great things for our European Union. With that in mind, I wish the new members of the Commission every success. We are right behind you.
– Mr President, Mr President of the Commission, Commissioners, ladies and gentlemen, there is no doubt that 1 May was a day on which – as a leader article in a German newspaper put it – we emerged from the long shadow cast by Hitler and Stalin. Now, though, we have to start trudging across the flatlands of day-to-day life. That, above all, is what the Commission is there for, but not in the sense that we need to be led by technocrats or bureaucrats. Far from it; what we need is politically-minded people, Commissioners of flesh and blood who are not in thrall to party policy. On that, Mr Poettering and I agree. However, Mr Poettering, I would congratulate you if you were to say that to certain other members of the Commission, from all of whom – and its Vice-President in particular – we have heard or read comments that do not exactly testify to the Commission’s neutrality.
What we need is members of the Commission who have a vision for Europe and the capacity to make policy, something that I regard as crucial, and so we in the Group of the Party of European Socialists have something to ask of you. First, we ask you to make it abundantly clear that you possess those things; in the hearings, some of you were rather reticent. It may be that you still feel shy, or perhaps you were more anxious than you probably will be after some time has passed – although you should always be a little bit afraid! What is most important, though, is something else, namely the European social model, which we want to make a reality. There are those, including within this House, who would perhaps prefer its foundations to be swept away by a neoliberal storm. We prefer the spring wind, which may perhaps be a bit lukewarm, but it does refresh Europe with new blossoms and new leaves, without destroying the trees that grow here.
We also have to reduce a lot of Europe’s deficits. For these, you bear a great deal of responsibility – and not just for the budget deficits. There are others; there are, for example, too few jobs. Europe is suffering from deficits in employment policy. As the President of the Commission has said, our competitors are in America, in China, and now in India. I warn against competing only among ourselves, with the lowest possible tax rates, in order to push each other out of the market, and then, as a matter of policy, relocating jobs from one part of the continent to others. Instead, we want to join together in creating jobs in this continent of ours.
We also need to take the Lisbon strategy seriously, and then even more seriously; that much is evident to me from seeing what is going on in some countries as regards investments in education, training, research and development, as well as infrastructure. Thinking of transport policy, for example, the infrastructure in the new Member States is very poor and underdeveloped. What I would like to see, not only from these countries, but also from the European Budget, is more money for education, research, for development, and also for infrastructure. There is no doubt that there is a link between this and sustainable development.
Taking Kyoto as our slogan, the second example is the legislation on chemicals. In these areas, too, we in Europe must be pioneers, but, above all where external economic policy is concerned, we must ensure that we are not alone in implementing Kyoto and adopting stringent laws on chemicals. Instead, we must avail ourselves of every opportunity to urge others, America, Russia, China, and Japan among them, to abide by these agreements. Otherwise – and this is where I agree with the Vice-President, not where her comments on the Spanish Government are concerned – we will end up in serious difficulties as regards competition and our competitive position, with consequent heavy demands being made of external economic policy.
Mrs Hübner, thank God, answered that question in the affirmative. External economic policy, too, must become a means whereby we defend our European social model, for example where public services are concerned. It is not acceptable for the Commission to keep on defying a vote of this House by attempting to put the liberalisation and eventual privatisation of water, local public transport, health and education on the agenda. Our group, too, is in favour of opening up markets, and we have, together with the Commission, taken positive action in this respect; I, for example, did so in relation to railways. There are areas, though, that are of the very essence of what we understand as being a national or European social model, so that should be accepted accordingly and they should continue as such.
As I have already said, we want a political Commission, with Commissioners of flesh and blood who speak their political minds in this House. We want a Commission with which we can argue. There are several I can see here, with whom I have been more than happy to argue, for they too were emotional, because there was sometimes rage and anger underlying their actions. Under such circumstances, we can argue with you, and you should argue with us, but be frank with us, be honest with us, without evading the issues! If your arguments with us are characterised by frankness and honesty, then we will support you for the sake of Europe as a whole, in which, of course, we all have a very great political interest.
Mr President, on behalf of the European Liberal Democrat and Reform Group I congratulate the President of the Commission on assembling a talented team of new Commissioners from the ten new Member States, France and Spain. We welcome the political balance that is found among the ten, as well as the presence of three women. My Group will be giving its support to the enlarged Commission when we vote at noon today.
The European Union needs a strong, legitimate and accountable Commission, capable of providing political vision and leadership. Our leaders must reflect this in the Constitutional Treaty and in their nominations for the next Commission President – but we cannot have a strong Commission until this House takes more seriously its role as the third branch of European government.
Once in every five years this Parliament is the Union's personnel officer. We are there to take the proper measure of those appointed to the Commission or its presidency. To date our hearings of Commissioners have been handicapped by too much partisanship and too little sustained, in-depth questioning. So all of the Commissioners nominated in November can expect tough questioning from MEPs of the political centre, the kind of questioning that was too little in evidence at last month's hearings.
This Commission is the first for a new enlarged Europe and the imperative for Liberals in this House is to ensure that it is effective, committed and competent. It is also important that we restate and establish once and for all the long-standing principle of individual responsibility of Commissioners to Parliament for their policies and their departments. It is inevitable that the work of this Commission will bind that of the next, just as the work of this Parliament will not be undone on 14 June.
Like any executive, the Commission aims to provide continuity in the management of Europe's business. Much of this business has political import, yet there should be no suggestion that business cannot be done simply because the Commission is approaching the end of its term. That argument not only impugns the professionalism of the Commission and its officials, but it parades a tenuous grasp of the European agenda.
The Commission's mandate is for the running of the European Union and yet there seem to be some in this House who would have it closed down for the summer. Do they not envisage that the settlement of the European Union's budget for the next seven years or the question of Turkish membership might make some demands on the Commission's attention between now and November? To close down the Commission's right of initiative at this point would not only be wildly impractical, it would be downright irresponsible.
Let us read between the lines here. My Group will not be party to efforts to paint the Prodi Commission as a lame duck. Nor will we be a part of attempts to manufacture that lameness now by restraining the Commission's powers. European Commissioners are bound to leave their politics at the water's edge. This House should show a similar maturity. The treaties require a degree of impartiality from Commissioners that would be difficult to counterfeit and that is why, for all their posturing, the critics of Mr Prodi have yet to provide any evidence that his other interests have negatively affected his work in Brussels.
European Liberal Democrats and Reformers in this House have had their share of criticism of some of the Commission's policies but we have always recognised its individual talents and its collective commitment. This week we need only think of the extraordinary work of Commissioner Verheugen in helping secure a successful European enlargement.
The new Commission will begin its term with one thing in its favour. Many familiar faces are likely to be there again in November. This continuity can and should be an asset. Likewise the Commission must have the necessary latitude over the next five months to prepare the ground and to maintain the momentum necessary to make it a success. Indeed, to insist on anything else – especially just to pay party political dues – is risible.
Mr President, Mr President of the Commission, new Commissioners, on behalf of the Group of the Greens/European Free Alliance, I should first like to extend heartfelt greetings to the Commissioners of the ten new Member States and to welcome them warmly into the institutions of our greater Europe.
Hailing, as I do, from a cross-border region, Lorraine, which suffered greatly during conflicts with neighbours and in the aftermath of those conflicts, I am fully aware both of the need henceforth to unite our voices and our strength and of the challenges involved in doing so, yet I am also aware of what we all stand to gain from so doing. This enlarged European Union, this united Europe, or reunited as some would have it, with its rights and a political design finally restored in line with its geography, must establish a new European spirit that is free from the rancour of the past and from the yoke of nationalism.
I would urge the new Commission team towards just such a shared spirit of solidarity, and of common responsibilities and common interests. Today, and most importantly, I would also urge your new executive – which is, of course, still in its infancy in terms of its composition – towards a completely democratic spirit, and towards ensuring that the citizens’ voices in our European Community are listened to and respected.
It could scarcely be a worse omen or a worse baptism for your college that policies that are disconnected or far removed from what the peoples of our Union are saying and thinking are being proposed, because a shared spirit and a European public have been formed, and expression has been given to them within our European space. The Iraq crisis revealed this in sharp relief when political Europe once again shot itself in the foot through political calculations or strategies adopted in certain cabinet offices. Events, however, proved the European public right.
Mr President, Mr Prodi, I should like to thank you most sincerely for recalling the major policy guidelines, which, as you said, Parliament had a share in deciding, and which it often encouraged. I should like to thank you for having again put sustainable development at the heart of the European project, because these political decisions were taken by all of the Heads of State, in agreement with the Commission. I refer to decisions such as those taken in Lisbon and Gothenburg, which must be complied with and enforced. The social environment and the economy are intrinsically linked and our proposals must be geared towards them.
Hopefully your new Commission will not miss any further opportunities to speak on behalf of the citizens of our Community. The issue that most concerns them today, in the field of food safety and GMOs, must determine the European executive’s position and the precautions it takes. In successive surveys, the consumers of Europe have become stronger and more determined in their shared defiance and hostility towards genetically modified and scientifically dubious produce. In successive meetings, the Council of Ministers has failed to achieve a qualified majority on this public health requirement. I would therefore strongly urge you not to allow the Council to dump these genetically hazardous experiments onto your Commission, in its current interim period, thereby forcing it to take decisions endorsing such produce. There is no room for any wild scientific notions or leniency towards companies when the destiny and health of hundreds and hundreds of millions of European consumers are at stake, particularly since these consumers have never expressed any desire for this new generation of foodstuffs, the consequences of which are unknown.
I would urge the Commissioners, including the new ones, not to authorise genetically modified maize during your short term in office. Today, you have given the unified Europe new faces. When major concerns or convictions mobilise the opinions of your constituents, from Dublin to Nicosia, from Tallinn to Lisbon, please ensure that you reflect them as faithfully as possible. The more democratic our European institutions, the greater will be the respect for our Union on the international scene.
Mr President, as the newly elected vice-president of the Union for Europe of the Nations Group, I have the honour of presenting our position. What we are debating today is the natural legal consequence of the expansion of the European Union. Each of the new countries will have its own Commissioner in a new Commission for a new Europe. This is an outward sign that all Member States are dealt with fairly in the treaties on which the Union is based. We also advocate that each country should continue to have its own Commissioner on the European Commission in future. We feel this is a corollary of the principle of equality and respect for each and every country of the European Union, including the smallest. I wish the new Commissioners well in their work, and hope it will be fruitful for all the citizens of the European Union and for all the countries of Europe. I should now like to make two specific appeals.
First, I call on the new Commissioners representing the ten countries joining the European Union to devote special attention to ensuring European solidarity has real meaning. Through no fault of their own, these new countries lag behind the countries of the old European Union in terms of economic development. I must reiterate that this is through no fault of their own. I hope that under the leadership of Romano Prodi, the Commission, together with the new Commissioners, will do everything possible to bridge this gap in economic development between the countries of old and new Europe as soon as possible. It is in the interest of both old and new Member States of the European Union to do away with this divide.
My second appeal is as follows. We believe the European Union must be based on justice and respect for everyone of its members. We hope the new expanded European Commission will ensure all countries receive equal treatment. We cannot allow some to be more equal than others in the new Europe. We cannot allow situations to arise where weaker countries are unable to make progress, while politically stronger countries are able to evade even the most stringent of criteria. We hope that the European Commission will safeguard this equality to ensure every citizen of every country in the European Union feels he or she is being dealt with fairly, regardless of the size of the particular country’s population.
Finally, on behalf of the Polish UEN delegation, I would like to state that we shall support the composition of the entire Commission, and will be voting for it. Despite the reservations on the Polish nominee we expressed in our national parliament, we shall endorse this Commission today. We believe we must place our trust in it and wish it all the best in this difficult work on behalf of all the nations of Europe and of Europe itself.
Mr President, we are delighted to welcome ten new members of the European Commission today. For us Dutch people, it is a symbolic day, because each year on 5 May, we commemorate and celebrate the end of the Second World War, a war which ended sadly, with a divided Europe. Now, 59 years later, there is true healing, and Europe is free. We hope that the Commission will be able to continue Europe's healing process in full throttle.
Yesterday, we voted on the motion of no-confidence, which we supported and had had a part in submitting. You may well expect us to be sour-faced today. Nothing could be further from the truth. These are all qualified candidates and we will give them our backing. However, we do have an urgent piece of advice for the new members. Do not adopt the usual tactics of certain Commissioners. Do not hide behind your officials, or Member States for that matter, and do not get bogged down in woolly statements, but provide concrete replies. Be clear and precise in your promises and honour them. European democracy only stands to benefit from this. In short, make sure that you are verifiable. This is something we, along with the electorate, greatly appreciate.
Finally, complete your mandate fully and do not resign prematurely. The Group for a Europe of Democracies and Diversities regrets that the area of policy of budgetary control has not been assigned separately to one of the new Commissioners, of whom there are many, and so this could have easily been done. Past experience has taught us that it is impossible for one Commissioner to be responsible for the budget and budgetary control at the same time. That leads to a conflict of interest in the fight against fraud. My group has given the new Commissioners a motto that will hopefully inspire them: do not step down, but act. We wish you God's blessing in your responsible work.
Mr President, ladies and gentlemen, Commissioners, it is time to wake up to the fact that Communism is dead, and that the inhuman version of capitalism is also doomed. You speak fine words to the people, but your deeds are directed against them. You act to their disadvantage. You say you are on the side of the poor, but in your actions you help liberals and the globalists at the expense of the poor. Most Members of this House are liberals with social-democratic roots. You are aware of the poverty, corruption, and immorality that are tearing Europe apart, yet you turn a blind eye to the poverty affecting hundreds of millions of people in the European Union. It is time to introduce a European social model.
You must know that our countries have adopted the Universal Declaration of Human Rights and the Convention on the Rights of the Child. These are the most important of all international instruments. Nonetheless, citizens’ rights and children’s rights are being infringed in our countries. Allow me to remind you of part of Article 25 of the Universal Declaration of Human Rights: ‘Everyone has the right to a standard of living adequate for the health and well-being of himself and of his family, including food, clothing, housing and medical care …’
Are these to remain empty words? Are we not bound to implement them? It is high time the European Union introduced a social market economy in accordance with the social teachings of various religious groupings. This would be neither Communism nor capitalism. Rather, it would be an entirely new approach to the socio-economic development of the European Union. We must work together to find a way out of this difficult socio-economic situation for the well-being of the citizens of the European Union. I wish all the citizens of the European Union wisdom and perseverance in the struggle for a dignified life for the working people.
Mr President, I would like to enquire how Commissioners perceive their constitutionally delicate position. It should be borne in mind that on the one hand, they act as a type of government for the European Union. On the other hand, each Member State is entitled to propose a Commissioner. This means that a Commissioner is simultaneously a representative of his or her country. At any given time, it is difficult to reconcile the interests of the whole with the interests of one’s country. I therefore believe Commissioners must be guided by the basic principles of the European Union. The principle of solidarity is the most important of these. I call on the Commissioners to make a statement in this regard.
I also wanted to take this opportunity to thank the President for attending the ceremonies that took place in Poland on 3 May, Poland’s national holiday. I am sure I am speaking on behalf of my fellow Members too. We are most grateful to Mr Cox for his participation in the solemn ceremony connected with the building of the Church of the Divine Providence, which is the votive offering of the Polish people in thanksgiving for regaining their independence. Thank you very much.
President Prodi, do you wish to respond on the public purpose of a European Commissioner?
. – This is a sensitive issue. We all know that the Commissioners are appointed by the individual countries but in agreement with the President of the Commission. This very process gives rise to the position that the Commissioners should adopt: they come from their own countries but put the interests of the Union first. In the simplest terms, I would say that the background they depart from is their own country, while the purpose they arrive at is our common interest.
Mr President, it is now exactly 20 years since I was lucky enough to get speaking time on my first day in Parliament. I am particularly pleased that I caught your eye on my last day in Parliament!
As I look around I see lots of familiar faces, amongst them some silver threads among the gold. I would like, on this my last occasion, to make a plea on behalf of the Commissioners from small countries: small may be beautiful, but small can also be highly competent, colourful and efficient. I believe very strongly that Parliament and the Commission have been very ably served by the Commissioners from small countries – naturally, in this context I think of my own country. I would hope to see in the future – particularly as other small countries are now present and we are no longer in a minority – the continuing, full participation of Commissioners from smaller countries.
I would like to express, in this my final moment in Parliament, my deep appreciation to Parliament, the Commission and all the institutions, and also to my country for having given me the privilege of having a ringside seat at some of the most momentous political occasions of the last hundred years. Thank you.
Thank you for that valedictory statement, Mrs Banotti. I could not have insisted on the speaking time rule on that occasion!
Mr President, ten new countries and ten new Commissioners. The ten new countries have to meet the new criteria, and so do the Commissioners. Unfortunately, the outcome of the hearing of one candidate, Mr Borg, was that for the time being, Parliament is not persuaded by his approach to development cooperation.
It is in public that we consider candidates for office, and in public that we deliver our verdict on them. I should like to make it quite clear that we do this with full respect of the person, but also completely independently. We have to take our work seriously and that is why specific reference is made, in the draft resolution on which we are voting this afternoon, to the critical verdict of the competent parliamentary committee.
We would like to see a drastic change by October; if not, we ought to look for another candidate for development cooperation and poverty control. I am pronouncing this verdict openly. However, if the Commission would at least indicate that it has taken due notice of the critical verdict in the draft resolution, that would greatly increase the value of our work in the hearings.
. – I totally agree.
– Mr President, I would like to thank Mr Prodi for presenting the new members of the Commission and also for the considerable efforts he made to secure the accession of the ten new States.
In its negotiations with the European Union, Slovenia attempted to use its very best people. In this we succeeded. The team conducting these proceedings within the government of the Republic of Slovenia performed its task with distinction, naturally with the consensus of all the parliamentary parties. The proposed candidate for the new Slovenian Commissioner is undisputedly one of these people and I am therefore delighted that he has been nominated. Dr Potočnik's team, and before him Mr Bavčar's team, based their success on the fact that all their negotiating positions had been endorsed in the Slovenian parliament, which was something unique and an example of great cooperation on both sides.
Mr Prodi, the ten, or rather twelve, new players will strengthen the fine team that you lead. If this team also cooperates closely with the European Parliament, it will be even more successful and that is something we must not forget.
Mr President, as a supporter of enlargement to the whole of Europe, I was deeply disappointed by the statement from President Prodi which gave the green light for eventual Turkish and Balkan countries' membership but excluded Ukraine permanently. This position in my view contravenes Article 49 of the Treaty, of which he is the guardian, unless of course he regards Ukraine as not being a European country. I hope that the new Commissioners will be more positive in their attitude towards Ukraine's aspirations.
I welcome in particular today Mr Kyprianou's nomination as the Commissioner from Cyprus, a Commonwealth country. I call upon the new Commission to cease to vilify the Greek Cypriot people post-referendum. I too am in favour of ending the isolation of the Turkish-occupied northern community, but, before this happens, surely the handing over of EU aid money – and I call upon Mr Talat in particular – is inappropriate for as long as they are offering sanctuary to wanted fugitives from justice, particularly from the United Kingdom. Can the Commission look into this matter urgently?
. – I believe the debate on the outer limits of the Union that we have had both here in Parliament and in the Council has been one of our most serious, profound and clear-cut debates. From it there has emerged a strategy which, for now, is considered a common strategy, although nobody can tell what will happen in future. It is a very clear-cut strategy: we hope to be able to conclude negotiations with Bulgaria and Romania in 2007; Croatia has started its fast-track move towards the Union; as regards Turkey we have already set the timetable, as I pointed out this morning: in October the Commission’s report, and in December the decision, the frame of reference and the Copenhagen rights; then for the other countries we make a start straight away on what is suggestively termed the ring of friends, that is to say ‘sharing everything but the institutions’. This in no way means leaving these countries out in the cold; it means beginning a period of close cooperation, giving Europe some soft security, which is vital for us, giving these countries a chance to develop, and giving all of us together a chance to cooperate, both to the east and around the Mediterranean.
I think this is an extremely clear-cut political doctrine, but it will take us decades to achieve. We are starting to carry out this policy conscientiously and in earnest, but we must not keep the continent constantly wondering what our horizons or frames of reference are. We have set these together; they will guide us on our way, help us make progress and will in no way jeopardise our future. I am sure this is the path that we all want to take together.
Commissioner, ladies and gentlemen, today, you will receive Parliament's confidence, including mine. However, you still need to win the confidence of the citizens, in the sense that many of them have great expectations of the enlargement, but also a degree of mistrust. I should like to give two reasons for this.
Many members of the public are still of the opinion that money is being wasted in Europe, that supervision is ineffective and transparency is in short supply. What they would like to have from this Commission is the reiterated assurance that a zero-tolerance approach will be taken to fraud. That is what Commissioner Prodi promised at the beginning of his term of office and it is on that, certainly in the current climate, that the public will judge him. Furthermore, I still see equality and equal participation of men and women as an objective. Over the past few days, I have seen a huge number of men, and few women, at the highest echelons in this House.
Finally, I should like to echo the desire that solidarity with Africa should not be overlooked. At a time when we are celebrating, there is war in Darfour and still no peace in Congo. I could make the list of conflicts much longer. I would urge you to carry with you, throughout the world, as far as the Middle East, Iraq and Africa, the hope for peace, which we in Europe cherish as a basic ambition. Good luck!
Mr President, if the premise is that there cannot be security in Europe without a stable Mediterranean, and whilst recalling all the sterling work done by the Commission in fostering and establishing a Mediterranean doctrine, I should like to ask how the Commission envisages establishing a less reactive but much more proactive approach to the thorny situation in the Middle East. How will it go about establishing a real Mediterranean policy, conscience and foreign policy for the European Union?
. – Mrs Maes, you have raised some fundamentally important issues, the first of which is zero tolerance. I can honestly say that, for the first time in the history of the European institutions, we have conducted a thorough, in-depth reform of our working methods, and here I really must thank Commissioner Kinnock. This tends to be a job that no one wants to take on, precisely because for many long years it only causes headaches and brings no benefits; nonetheless, we really have laid the foundations for zero tolerance. We now have strict rules and I hope we shall truly be able to abide by them.
The other two issues you raised are exceptionally important, and I should like to link them together. You will say, ‘What has Africa got to do with gender equality?’ You see, the other day the European Commission met with the African Union Commission, in which there were as many men as women. Well, I must say I felt a little ashamed, because they taught us an amazing lesson about being able to move with the times.
Moving on to the Mediterranean, I would say that our Mediterranean policy is a fundamental part of what I have called the circle of friends. We must not forget that it will require substantial resources in the coming five-year term. I hope that the Mediterranean Foundation and then the Bank will also be approved straight away, for the question of peace hinges on this. The dividing line between our different cultures is precisely where tensions are running high at the moment, and this is a barrier we have to tear down. Thus, with economic dialogue through the Bank and cultural dialogue through the Foundation, there are great prospects for close relations and a ring of friends in the southern Mediterranean.
I believe another solid, genuine step forward has been achieved in recent days in our relations with Libya. It has not been achieved for the sake of demagogy but because we really have to create an area of peace in the Mediterranean. No one can understand the situation as well as you who live here in the middle of it, but it is essential for our future.
– Commissioners, I am conscious of the fact that you will be carrying upon your shoulders great responsibilities, which are to some extent controlled by this Parliament, but ultimately, it is your decisions, accepted by the Council, that count. You must remember that you are representing each and every one of the millions of citizens in this united Europe. You are faced with great challenges: the creation of employment, social security, the inclusion of those that are marginalised, the creation of wealth for the growth of the economy and prosperity. I know there is a lot to be done. We know that you have brilliant technocrats working with you, but you must never lose sight of the political aspect. There are wise politicians who are sensitive to the needs of the people and these reports and discussions reflect the concerns of the citizens most in need.
Commissioner Prodi, you said that euroscepticism has been defeated and is a lost cause. Well, you are in for a surprise! Euroscepticism is alive and growing. Euroscepticism does not concern Europe as such, but the European Union. Europe is a continent composed of states that are the property of their nations. Such a Europe will survive. The traditional Europe of Christian rules will survive, but if the European Union continues to develop in the direction of a single federal state, it will disintegrate.
. – We have to be extremely clear about this, because we very often confuse it with the tension or discontent that all European citizens feel and that all institutions, beginning with the institutions in their own countries, may have towards the European institutions.
I am aware of the fact that it is our duty to develop closer relations with our citizens, to act transparently and to make ourselves understood, but when we look at situations more closely we see that people very often have a tougher, less open and more negative attitude towards politics in their own countries than they have towards the European Union. We very often mistake a crisis in modern democracy for a specific crisis in relation to our European institutions. In this sense it is clear that we have overstated, and still overstate, the Eurosceptic aspect and people’s positions on Europe. We have to work on improving the situation, but we must not confuse a passing crisis – the growing pains of democratic systems – with a specific crisis of our institutions.
Mr President, first of all I would like to warmly welcome the new Commissioners. I am fortunate to know many of them. They are very experienced, skilful, good people. I would like to congratulate them and would like to express my full support for the new Commissioners. They are not junior Commissioners, they are not taking turns in riding in the BMW, they are fully-fledged Commissioners with the same rights and the same experience as any of the others.
Mr Prodi, you made some very important and interesting statements on the free movement of labour. That is a very sensitive and important issue. I would like to ask you whether you are ready and prepared to take a firm stand on behalf of the Commission to abolish all restrictions on the labour market. It would be a very important and positive message for the new Member States.
. – Yes, because I believe that this measure is not only wrong but also pointless, absolutely pointless. History has shown us that there were the same fears in relation to Spain, Portugal and Ireland, and you can see how they have fitted into the Union: emigration has stopped and people have even started to go back. We have no particular problems with these countries. Our main immigration problems come from the countries of Africa and Asia; they come from the poverty-stricken world around us. This is the main problem. What is more, there is also a profound contradiction: on the one hand we are closing our borders, while on the other we are starting to make overtures to the top-level workers that these countries have. We are thus operating a double standard. I tell you again, Mr Szent-Iványi: I am absolutely against these measures, not only because they are wrong but also because they are pointless.
I would like to take the opportunity offered by your maiden speech to underline the fact that our first contact with these Commissioners has confirmed what you have said: we have ten first-rate Commissioners, and that is a really comforting fact. Indeed, we will have a situation in the next Commission where these will be the senior Commissioners while most of the Commissioners from the old Member States will be the junior ones. The new countries will thus be teaching the old countries. That is Europe for you!
Mr President, Mr President of the Commission, and the new Commissioners, I offer you my congratulations and I believe that your candidature will be confirmed by our vote today. But it is not simply a matter of approval, for huge commitments and great challenges await you in your new posts. Much has been said here about money, about the Far East and the Near East, but I should like to direct my question towards a resolution of the Roma problem.
The European Commission and the European Parliament have often reproached our country, the Slovak Republic, for not doing enough to resolve the Roma problem. I should like to ask you, perhaps you Mr Prodi, whether you would not consider perhaps supporting the establishment of an institute for resolving this problem, since this question has now become a matter for Europe and the resolution of the Roma problem is not just a question of financial resources. It is a question of an overall philosophy and a general approach and I believe far more will have to be done in this regard in the future.
Mr President, ladies and gentlemen, the implementation of Basel II will be on the agenda in the next parliamentary term. This deals with credit rating and collateral needed for small and family-run businesses and is of course a very important issue in the enlargement phase. Since Europe is shaped by small and family-run businesses, in which two-thirds of employees work and by which 80% of taxes are paid, I would be interested to know what the Commission plans to do, in order to implement Basel II as smoothly and as well as possible, so that our companies will have a chance, in the future, to ensure wealth and job security.
Mr President, to date, the European Parliament has always been very devoted to the basic principle of equal opportunities. The same applies to the Commission as we know it. That entails a task not only for the Commissioner who has equal opportunities in his or her remit, but also for all Commissioners in their respective areas. I should like to have the assurance that that will be the case in the new Commission too. Needless to say, we are delighted that there are three female Commissioners, but we expect all Commissioners to raise the flag – if I may put it that way – for equal opportunities for men and women.
With all due respect for the new Commissioner, Mr Borg, who is undoubtedly highly qualified, he did not convince me with regard to development cooperation during the hearing. Surely development cooperation should also have a strong gender dimension. Would the President of the Commission be able to confirm once again that equal opportunities are still important to the newly-expanded Commission too, that the Peking platform, which has been signed by all our Member States, remains a guiding principle for it, and that sexual and reproductive rights and health, for both men and women, remain an area of concern for the Union?
. Mr President, I wish to express gratitude to both Mrs Van Lancker and Mrs Maes for raising the issue of gender policy and equality practice in the Commission. This provides me with an opportunity to report that, in the lifetime of this Commission, recruitment has reached a level of 50-50 between men and women for the first time in history.
Maybe the citizens of Europe will show similar assiduousness and wisdom in ensuring that this Parliament becomes 50-50 or maybe Parliament itself would want to take the initiative and include in its policies the improvement of gender mix in the appointment of its senior management.
I can inform the House meanwhile that, in its current lifetime, the Commission will hit its target of ensuring that 20% of its middle and senior managers are women. That has been done entirely on the basis of merit, but also by the deliberate fostering and encouragement of women to seek and obtain posts for which they are very well qualified.
On wider policy issues, I am certain that the inheritance that the Prodi Commission would want to leave will bear a very strong mark of the priorities cherished by the President himself. In developing all other policies, I am absolutely certain that the European Commission will continue to seek to give prominence to the critical question of encouraging and supporting women as the majority gender in the population of the world as, indeed, in our continent and Union.
Mr President, thank you for giving the floor to this very fleeting Member of Parliament. I joined the House on 19 April and I will leave on 19 July, with two months of interruption. In other words, I will have been a Member for just one month, but, over this month, I entered a Parliament with 623 Members and 15 countries and I will leave a Parliament with more than 700 Members and 25 countries. What a change I have brought to these institutions!
Over the last eight years, however, I have also been working in connection with the institutions and particularly in the world of communication. I have had meetings with several Commissioners, first with Commissioner Marcelino Oreja, then with Mrs Viviane Reding and recently with Commissioner Vitorino.
It is communication that I would like to talk about now and my question to President Prodi will focus on it. Communication is very important and I believe that the European institutions must have a genuine communication policy. Not a propaganda policy, but a communication policy.
I would like to ask President Prodi whether he believes that the last method he used, taking the communication of the Committee on Culture, Youth, Education, the Media and Sport and giving it directly to the Presidency, is the most appropriate, and whether he believes that now, with a much expanded College of Commissioners, the communication policy – always in accordance with the guidelines established by the European Parliament – should be led by the Commission in a more direct fashion, with a view to creating a genuine European spirit.
. – I will reply very briefly because I also have to reply on the Basel II issue, which was raised a moment ago. Basel II is an extremely important issue, and we worked on it precisely so as to make amendments to the initial proposals, as they were devastating for small and medium-sized enterprises. We were asked by the Council to amend these proposals further and we were especially asked to look in depth at all the implications for small and medium-sized enterprises. With the Council’s agreement, we commissioned an in-depth study from PricewaterhouseCoopers; the study is now nearly done and we will hand it to the Council for further discussion in a few weeks. The subject is not closed, then; it is still open and being debated.
On the question of communications, the experiment we carried out was so that communications could be coordinated better throughout the Commission. I believe the improvements that we made have worked, and I think you can actually see that in the more integrated way in which we have been able to function. Of course, I am not prejudging the future organisation of communications: that will depend entirely on how the new President organises the whole work of the Commission. I do see a need, however – and here I go back to what you said, Mr Vila Abelló – for much more incisive work on communications: until now, in fact, our communications have always gone through national media and so they have reached the people indirectly, and sometimes with major problems of distortion.
Mr President, I have just returned from a meeting with President Chissano of Mozambique, with whom you and President Prodi met this morning. One of the issues raised by President Chissano was the concern that ACP countries have about the prospect of enlargement and the impact of it on them in terms of the likelihood that there will be less resources for them. They are also concerned about the level of commitment to development cooperation which they might expect from the new countries coming into the Union. We in the Committee on Development and Cooperation, and the ACP Joint Parliamentary Assembly, would like reassurance that we can expect the same level of commitment from the new Commission as we have from the current Commission.
Secondly, my question relates to the prospect for the Relex family of directorates under the new Commission. We do not want to see our development objectives and priorities subsumed by foreign policy strategies, interests and priorities. We very much want to see a Development Commissioner with a remit which covers our development work across the world. The EU is, after all, the world's major donor in this regard; it has an enormous role to play that I hope will not become secondary in the future.
.  Mr President, I should very briefly like to answer Mrs Kinnock’s first point. I have the same impression that she expressed, because yesterday evening I was in Dakar, where I attended a meeting with the least advanced countries, and we spoke with them about enlargement.
You are right, Mrs Kinnock; there is a certain degree of anxiety in developing countries as regards EU enlargement. It is, indeed, one of the characteristics of developing countries that they are anxious about many things, but there is particular anxiety about enlargement. I feel that we must put it across to them that enlargement is good news for them, and we have attempted to do this with a certain number of them.
It is good news because the enlarged EU has more weight and is potentially stronger; because the enlarged EU has opened up markets to them with 70 million new consumers, whereas, until now, those new markets had been less open to them than ours; because the enlarged EU represents a rosy future for them, especially in terms of trade. I feel that these are strong arguments. The idea nevertheless persists in many quarters outside the EU that the EU is incapable of accomplishing enlargement at the same time as attending to other matters. I believe that they are wrong, and that the past has shown this to be a fallacious viewpoint. To conclude, we have a good case, certainly as regards the developing countries, and especially the ACP countries. There are, therefore, many points on which we can reassure them.
On the second point, Mrs Kinnock, I am sure that the Commission as a whole will take this request and this wish on board, which will be passed on to the relevant person at the appropriate time.
.  I would like to address the concern that was expressed by Mrs Kinnock as to whether, in view of the current situation, the Commission is still providing enough resources to combat poverty in developing countries. I can inform her that the funds that are to be provided within the framework of the development policy to combat poverty will, for the first time, exceed the magic threshold of EUR 1 billion in the draft budget for 2005, in line with the Commission proposal. I believe that this shows that this Commission feels extremely committed to the aim of combating poverty.
– Permit me firstly to also congratulate the new Commissioners, but I have a specific question for Mr Prodi. I have the impression that the standing of the European Commission is not particularly high, either among the general public or within the structures of the European Union itself, as a result of the instances where the wishes of Member States have predominated over the Commission’s prescriptions, one example being adherence to the principles of the Stability and Growth Pact. The Commission’s standing has not been helped by the fact that three Commissioners have resigned prematurely to take up posts in their national governments. My question is: ‘How would it be possible to improve the European Commission’s standing?’
. – I hope the Commission’s reputation will improve now that five of its members are going to be Ministers of Economic Affairs or Foreign Affairs Ministers in their own countries. We are very proud that they are being drawn from the Commission to fill the highest posts in the new governments of some countries. We hope, and I trust, that the new Commissioners who have arrived here will include among them some future Prime Ministers or Foreign Affairs Ministers of their countries. This is the Commission’s job: to establish a firm bond between the various countries, with the national governments seeing the Commissioners as a kind of lifeblood helping the country to develop.
As for the other observation you made, Mr Berg, on the matter of relations with the Member States and the effectiveness of our actions, I would just like to emphasise one thing: the consistency of the actions and programmes we have undertaken over these last five years. We have not always been successful, and the Council has not always matched our pace, but the Commission has never deviated from its own path for a second. I would recall that, if we had been able to impose our proposals, or if our lead had been followed, the Lisbon strategy would have given our European Union some very different results.
I would like to take a moment to reply further to Mrs Kinnock. I hope that for the next term of office – indeed, this is something I am announcing here to you – there will be a specific directorate for Africa within the Development Directorate because, in the development context, Africa has to be a particular duty of ours. Africa is our responsibility. On other continents there are shared responsibilities and complex situations, but Africa is a specific task for us.
Mr President, I too would like to thank the outgoing Prodi Commission. I would also like to welcome and congratulate the incoming Commission. I think the incoming Commission will have to begin by tackling three main issues.
First, it must repair relations with other European organisations and reinforce cooperation. I give you the example of the Council of Europe, an organisation that is especially close to me. It has its headquarters nearby and is where the idea of creating an agency for migration arose. The purpose of the latter is to find a solution to one of the most pressing concerns for this continent.
Second, it must also be remembered that 22 countries remain outside the European Union. Europe has 800 million inhabitants. Of these, only 450 million are citizens of the Union. This is why it is important to create an agency for external relations. Further, it should be recalled that the Union has almost 4 000 kilometres of external borders. 1 150 kilometres of these are in my country, Poland.
My final comment is addressed directly to the President. I would like to ask him how he envisions the future development of the relationship between the three main integrated groupings in the world. I refer to the Union, NAFTA, which is expanding to all of Latin America, and ASEAN and APEC, the Asian groupings
Mr President, perhaps the most important decision the Irish presidency faces is the choice of Mr Prodi's successor as President of the Commission. I am sure the President-in-Office of the European Council, the Taoiseach, consults you, Mr Prodi, on the sort of qualities that a President of the Commission requires. What answer do you give him and where can this paragon be found?
. – My answers will be very brief. Regarding the new structure of Europe, I obviously refer you back to my previous reply. There is, of course, a further consideration to make, which is the idea of the common guardianship of our borders, the fact that we must understand that they are no longer the borders of an individual country but the borders of the Union as a whole. The reference to the length of these borders and especially the specific reference to Poland is a call for the solidarity of the whole Union. For my part, I remind you of all the progress that has been made over the past year on this specific issue.
As for the qualities of my successor, it will be the President-in-Office of the Council and the Heads of Government who will decide on these. Based on my own experience, I only recommend one thing: great patience and great physical stamina. The President of the Commission above all needs to have the stamina to do this job; everything else will depend on the decisions that the Members of the European Council make.
– While greeting all of the commissioners, especially those new ones, I have a question for Mr Romano Prodi. Mr President of the Commission, in its next term will the Commission, which you lead so well, consider some sort of more permanent European integration strategy for the Königsberg – Kaliningrad question? In your opinion, would it not be of value to Europe, and allow a better understanding of this region's historical position and problems, if it were proposed that the Culture Commissioners organise an international academic conference on the contribution of the two figures – Immanuel Kant and Mikhail Kalinin – to European culture?
. – We have debated the Kaliningrad question on numerous occasions. We had a very interesting discussion during our last meeting with Russia because, of course, on the table were all the problems that you, Mr Landisbergis, know only too well: the movement of labour and the movement of goods. Above all, though, we proposed that we should work together on the economic and cultural development of the city of Kaliningrad, so that it can truly become a point of reference both for Russia and for its neighbouring countries. This was a proposal, then, to move from a simple policy of good neighbours with rules in common to a strong policy of cooperation. The answer to your question, then, Mr Landisbergis, is in the affirmative: yes, and the cultural chapter is among those proposed.
I hope that the climate of cooperation that existed at the last meeting with Russia will continue to prevail when, in a few days, in just a couple of weeks, we have the bilateral summit with that country in Moscow. I think a climate is beginning to develop in which being neighbours is not just something to sort out with border guards or legal issues or travel permits, but rather with active, mutual cooperation. This can also include commemorations of particular personalities, which must, however, be decided in the context of this true mutual collaboration.
Mr President, 25 years ago I was working here illegally, doing manual labour. I was a second-class citizen. Now I am here as a Member of the European Parliament. I represent a country that has joined Europe. Nonetheless, many of my fellow countrymen and women still feel like second-class citizens within the Union. This is because they cannot legally take up work in it. I would like to ask the Commission what it plans to do to shorten the periods in which restrictions on taking up work apply. This would enable the citizens of my region of Europe to become first-class citizens.
I would also like to say that it would be most unfortunate for the Union to distance itself from Ukraine. Ukraine is a part of Europe. It shares our cultural heritage. If you travel to Lvov or Chernovtsy, you will feel as if you were in Vienna, Budapest or Bratislava. I would like to make this appeal: let us not turn our backs on Ukraine!
. – I think I have already answered the first of these two questions. The Commission is inclined to keep these transitional periods that have been adopted by many countries as short as possible; indeed, for the Commission, it would have been much better if they had not been adopted.
As for Ukraine, I agree entirely. We are not turning our backs on that country. The circle of friends policy, the policy of sharing everything but the institutions with our neighbours, has been thought out with Ukraine very much in mind, and we have established extremely close relations with it in recent years. I can assure you, Mr Gadzinowski, that the Commission will stand alongside Poland in every inter-regional cooperation initiative imaginable in relation to Ukraine, precisely because we believe that the bond between Ukraine and the Union is a very close one, not only economically but also culturally, as well as in the emotional roots that connect us to that country.
Mr President, I wish to begin by wishing the new Commissioners well and I hope they will do their best in the difficult tasks facing them in the coming months. However, I propose that one of them takes on a new task that concerns the stateless nation issue inside the European Union. I hope and expect that a newcomer in the Commission will deal with that matter. Mr Prodi could choose a Commissioner now or just think it over.
. – This is not an issue that one Commissioner should deal with: the whole Commission should deal with it because it comes into the essential definition of Europe. This is a union of peoples and nations. There should not just be one single Commissioner in charge of these basic definitions: they should be dealt with by the whole Commission and the whole of Parliament, because it is on this that we define the future of, I repeat, our union of peoples and nations.
– Mr President, whilst I would like to congratulate the enlarged Commission, I want again to ask the same fundamental question others here have already referred to.
We female citizens of the European Union are worried about the future of gender equality. We know that 14% of the Members from the new Member States here now are women. We do not know how the forthcoming Parliament or the next Commission will be made up, but I imagine I would not be very wrong in predicting that the current female representation of 31% will see a downward turn.
How will the Commission ensure that equality remains one of our basic values in the Union? Should there perhaps be a Commissioner for equality during this time of transition and change? As I have been so brief, may I greet and thank the interpreters, whom perhaps we are meeting today for the last time.
Mr President, health is a much treasured gift and one of the most important concerns of every citizen of the European Union. Unfortunately great inequalities in standards of public health and healthcare provision exist between the different Member States. It is my strong belief that a sick child in Cyprus or in Poland should have exactly the same standard of treatment as one in Germany or France.
Would the Commissioner responsible for public health confirm to us today that every effort will be made to implement an effective strategic plan to ensure that European citizens are made equal in the fight against disease and that no borders exist in the treatment of disease in the European Union?
. In response to the comments by the last speaker, one of the important developments that has taken place over recent times in relation to this issue has been the collaboration between the European Court of Justice, the Parliament and the Commission. Last year the Court of Justice decided that the citizens of the European Union have a right of access to healthcare in all Member States. This decision has generated a new discussion at EU level on healthcare in the EU.
I am happy to say that in December 2003 the Commission established a high-level group of health ministers of the European Union to report on that issue, following which the Commission produced its response. We are now at the stage where we have put forward a policy in response to this, which will put in place a high-level group which will guide the discussion on the appropriate response to healthcare and the delivery of healthcare at EU level. The Commission will lead the debate in conjunction with the health ministers of the Member States of the 25 EU countries.
This development has provided the kind of impetus necessary to form a bridge between the exercise of EU-level competences relating to public health, and how these relate to and impact on the delivery of healthcare – a responsibility which remains with the Member States. The contact between those two points is important and Parliament will be aware of the establishment, during this Commission, of the European Centre for Disease Control located in Sweden.
These factors have contributed considerably to the further development of healthcare in the EU, an issue which is gradually increasing in importance for citizens. I am happy to say that the Commission, the Parliament, the Court of Justice and indeed all the institutions have shown support for this issue. This is likely to continue throughout the life of the next Commission.
Mr President, in welcoming the new Commissioners, I should like to ask the whole Commission to redouble its efforts to promote good relations with, and good governance in, the countries of Central Asia and the Caucusus. We see on our screens today the problems in Georgia. We know the human rights problems in Uzbekistan and Turkmenistan. We know of the new great game being played around the oil pipelines with Russia, the Americans, the Iranians, the Turks and the Afghans all vying with each other. We see the health threats from that region; we see the drug threats and the environmental threats. We need stability among our near and next-door neighbours to be a key priority for the new Commission and the new Parliament.
Mr President, I would like to thank the Commissioner for his intensive and hard work on the enlargement of the European Union. It will be written down in golden letters in history.
We need more cohesion. I would like to ask Commissioner Barnier's successor whether he is prepared to draw up or create a new and effective cohesion strategy.
. – In relation to the first question on the Caucasus, I must say that I fully share the concern that has been expressed. I recently met President Saakashvili and I hope to be able to visit the countries of the Caucasus as well, if possible. Relations with the European Union are essential for this area to develop towards a situation of security and democracy, which it vitally needs.
As regards the cohesion strategy – the strategy prepared by Commissioner Barnier – it has actually been carried out by the whole Commission and is shared by the new Commissioner. This strategy has a very important aim, which is to create solidarity with the new countries without abandoning the regions in the old Member States that are still having problems adapting to the average European income. It is a complex yet harmonious strategy that we can achieve, of course, with the budgetary conditions we have proposed, which we hope will be adopted in the financial perspective for 2007-2013.
Mr President, although I share the view that the Commissioners from the new Member States are more than sufficiently qualified to fulfil their mandate in the next six months, there is a problem.
As Mr Prodi has already stated, it is to be expected that the Commissioners from the ten new Member States will also want to keep going through the next five years, but I fear that this has not really dawned on Members of this House. The turnout during the hearings was generally very low. The chairmen of the other committees share my view on this.
I think that in this connection, we need to draw the attention of the new Parliament to the fact that it should take the hearings in the autumn extremely seriously, also with regard to the ten Commissioners who are taking up office today. As first vice-chairman of the Committee on Regional Policy, Transport and Tourism, I should like to give this piece of advice to the forthcoming Parliament. I myself would very much have liked to have returned to Parliament, but unfortunately, my party has not given me the opportunity to do so.
. – I just want to thank the whole of Parliament for the cooperation you have given the Commission over these five years. They have been years of hard, solid work, and I am really proud to have had Parliament’s stimulus, teaching and also, in many cases, censure and signs of a dialectic that has helped us all.
I thank the new Commissioners who have come and who have already started work, and perhaps, on this day which has seen Parliament enlarged, I should like to single out one member of the Commission for special thanks: Mr Verheugen, who has managed this complex, wonderful process of enlargement. Thank you all, and keep up the good work!
That concludes the item.
On behalf of Parliament, I should like to welcome to the official gallery President Chissano, President of the Republic of Mozambique and current chairman of the African Union.
Several colleagues and I had an excellent exchange of views with the President earlier today. I trust, Mr President, that your visit has proven interesting and informative and will enhance our relations in the future.
I should also like to welcome Her Royal Highness Princess Victoria of Sweden, who joins us in the official gallery once again today.
Today, colleagues, is the last occasion for me to use the privilege of addressing this House as its President. It is a moment to reflect and to look back on this mandate. Thanks to the determined leadership of our committees and their chairmen, I believe you, the Members of this House, can be proud of a solid record of legislative achievement. You have managed an important gearshift and have been an extremely hardworking Parliament throughout this mandate. Your work has demonstrated that a European Parliament given responsibility acts with responsibility.
The extent of our legislative engagement and our engagement across the European institutions, which has contributed to a climate of trust, provided legitimacy, efficiency and confidence. The sheer scale of our extraordinary – if I may call it – exit velocity in recent months, involving the adoption of over 80 reports in our last several part-sessions, bears testament to the general upscaling of Parliament's work in the course of its fifth mandate.
The lesson – and I hope this will be understood by the electorate in June – is that this Parliament makes a political difference.
The key message of this mandate is that the European Parliament has shown itself to be a mature and reliable legislative partner for the Council and the Commission. We have emphasised at all times the primacy of politics. During the last 5 years, 403 codecision procedures and 86 sets of conciliation negotiations have been successfully concluded. This is 250% more than in the preceding 5 years. Only 2 proposals were not adopted and that by democratic choice: the takeover directive of 2001, the port services directive of 2003.
The legislative legacy of this Parliament from 1999 to 2004 is one that will improve the quality of life of our peoples and lay down the conditions for improved prosperity. The list of legislation illustrates the range and the depth of our activity in fields including the environment, transport, cultural exchange, financial services and consumer protection.
We have also used our legislative powers with flexibility and skill: 28% of our codecision procedures were adopted at first reading; half of the total concluded at second reading through pre-conciliation. In plain language: we have not always pushed our parliamentary prerogative to its limits, we have used our prerogatives strategically and with a strong political sense.
Throughout the mandate, we in Parliament – alone of the law-making institutions of this Union – can boast at the end of our mandate a 100% legislative record, of which, in terms of delivery, we can be truly proud.
We proposed, as you know, and reached an important interinstitutional agreement for the future and better lawmaking. Legislation has been an important role but not the only one we have played. Our actions have ranged much wider. For example, in budget terms, the figures show clearly – and let this message be understood by the Council regarding the Constitutional Treaty – that this Parliament has been prudent in terms of discretionary expenditure of the Community budget, more prudent indeed than the other arm of the budget authority – the Council.
We have shown yet again that the endowment of responsibility in the budget field begets parliamentary responsibility in return.
Parliament has learnt from the experience of 1999 the lessons of executive accountability. The maturing role of this House and its Committee on Budgetary Control shows how we have absorbed the lessons of the previous crisis, in particular that parliamentary accountability is an indispensable requirement of executive action of the Union and not simply an add-on extra.
The power of assent has been exercised responsibly as, for example, the assent given by this House to the Accession Treaty. While, at the same time, as the discussions and votes on the passenger name register have amply demonstrated, this Parliament is nobody's rubber stamp.
Increasingly, we as parliamentarians have fulfilled a role as a focal point for the expression of concerns held by people on the ground. The debates, for example, on the and disasters led to real remedial legislation.
In summary, our Parliament has been an efficient lawmaker, a prudent budget-maker, the European Union's platform for executive accountability and an effective tribune for the peoples of Europe.
Colleagues, you may remember the headline goals that I set myself when I spoke to you after my election: our contribution to enlargement, enhancing communication with citizens and the promotion of internal reform in our House, particularly the Statute for Members. I invested myself in all three objectives and I would like now to report back to you today.
I have completed a full and busy schedule as President. Inside Parliament I have had 90 meetings of the Conference of Presidents, covering 669 agenda items. I have had 54 meetings of the Bureau of the House, treating 934 agenda items. I have had 450 other meetings in this European Parliament. I have had 334 meetings with visiting personalities and politicians and 16 visits by Heads of State. I have represented you in this House at 12 meetings of the European Council. Outside Parliament in Strasbourg and Brussels I have made, on your behalf, 203 visits. I have been to 33 States, including the European Union States and candidate States of tomorrow. In 24 States I had the privilege, on your behalf, to address the plenary sessions of national parliaments. I have given more than 1 000 media interviews in Brussels and Strasbourg and an equal number on my 203 visits abroad on your behalf. I have addressed this plenary over and above the normal duties of the chair on 24 occasions and I have made 130 major speeches outside this House on your behalf. Our correspondence total runs to nearly 10 000 and another 10 000 dossiers. I thank my cabinet for their patience and their work.
My first priority – and the overriding public purpose of my presidency – was the enlargement that has reached its culmination this week. The work of the Vice-Presidents and the Bureau, the group leaders and the Conference of Presidents, the advance budgeting for pre-integration, all this meant that our work this week with our new Parliament of a Europe of 25 has proceeded without a hitch. I am proud of that fact.
This did not happen by accident: it was part of a strategic political and administrative plan. I thank Julian Priestley and his team for the work they have put into this on such professional terms.
What did we as parliamentarians bring to enlargement? We did this through the actions of our Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and our rapporteurs, through our political groups and my own visits. We brought the animation of politics. We brought the Europe of values. We brought a sense of trying to communicate the historical and exciting nature of the moment and to project that to Europe's publics. We moved the debate on from the sterility of the to the vitality of the moment, encouraging necessary compromises, reaching necessary agreement on the financial perspective. At the same time, the prospect of membership induced an extraordinary transformation in the new States themselves.
In Parliament, we emphasised the parliamentary dimension. November 2002: a special staging post when we invited all the parliamentarians to be with us before the Copenhagen Summit of that year; 2003: the year of parliaments and parliamentarianism. You took the unprecedented step – the fifth enlargement but the first time ever – to invite observer MPs from every State, and that is greatly to your credit.
Let me express the hope that, in this reconciling Europe, reconciliation can and will be found on the island of Cyprus and that our last divided capital can, in time, be reunited.
Enlargement brought with it a recognition of the need for a new rulebook for the Union and the convening of a Convention on the future of Europe to prepare it. Against expectations, the Convention formula, proposed by this Parliament and by our Committee on Constitutional Affairs, was adopted and, against many expectations, it proved to be an unqualified success. There is still work to be done on the Constitutional Treaty. Let me reassure this House here today that in this interim period – between now and July when the House resumes for its sixth mandate – I will focus with determination, together with our representatives, Mr Hänsch and Mr Brok, and the group leaders, to ensure that the European Parliament plays the fullest role possible in the weeks that remain. Let me express this resolve: we will work with others for the successful completion of a Constitutional Treaty during the mandate of the Irish presidency.
On economic reform, Parliament has done what was asked of us. There is no European parliamentary delivery gap but there is for Lisbon, unfortunately, a considerable gap, which risks becoming a credibility gap.
Communications are an indispensable and growing requirement of parliamentary democracy, particularly for a continental-scale parliament such as ours. We have intensified our communications with other European institutions and national parliaments. In doing so, we have demonstrated that the European Parliament is a determined and reliable partner for European progress. The next Parliament would do well to invest yet more resources into communications, into selling our story – a story of which we can be proud.
However – and this is my strongest belief – there is no public relations or information campaign substitute for real politics based on conviction, passion and reason.
We parliamentarians are in direct contact with our constituents. We know their anxieties and aspirations. We must bring vision and give leadership. We are an indispensable link in an unbroken chain of democratic accountability between our constituents, regions, States and the European ideal.
The difficult days and weeks of 2003, when we lived through the European Union's Iraq crisis, amounted to a setback for effective multilateralism through the United Nations and also for the European Union and transatlantic relations. We have much to reflect on and lessons need to be learnt for the future. The crisis marked a departure from our European way of doing business. It showed that institutional or constitutional provisions risk becoming merely empty vessels if they are not animated by political will and by common public purpose.
This mandate has been marked by our standing for real decency in international affairs, for European values. I have great pride that we have stood for the due process of the International Criminal Court compared to its absence in Guantanamo Bay.
My great pride in our reaffirmation of multilateralism, the visit of the United Nations Secretary-General Kofi Annan on 29 January 2004 to accept the Sakharov Prize on behalf of the UN and the colleagues, who died in Baghdad, marked a high point. It signalled in a powerful and emotional way our Parliament's commitment to the multilateral way of doing politics.
We have sought to develop relations in other areas such as with Russia and the US. We have had some limited success but more needs to be done. I can report to you with great pride the achievement of establishing a Euro-Mediterranean Parliamentary Assembly, which was constituted last March in Athens. As you know, from the outset this Parliament played a central role in ensuring that Assembly from day one will be an effective instrument of democratic dialogue and where pluralism is visible and real.
On reform, the last topic that I gave you promises on almost two and a half years ago, internally the Bureau has accomplished important work under the title of "Raising the Game" in terms of new internal structures, putting a new focus for the next mandate on assisting Members by providing legal and procedural advice on a scale and of a quality not available before.
These reforms have been tangible and beneficial and I have no doubt they will bring a quality and improvement to our work, but a major disappointment of my mandate has been the failure, finally, of the Council to find a qualified majority for the adoption of a common statute for Members of the European Parliament.
We made the compromises, even those suggested by the Council, and yet at the last moment a minority blocked our way. An arrangement whereby Members of the same parliament have 25 different legal and financial regimes in my view is neither desirable nor tenable in the long term.
Although our efforts did not come to fruition this time it is my strong hope that the statute can finally be adopted early in the next legislature. The Parliament, as you know and as you voted, clearly needs reform.
On the issue of expenses, important progress has been made by Parliament in reforming our rules and regulations to ensure greater transparency and accountability. Specific reforms of travel allowances, secretarial allowance and other allowances have been decided by the Bureau and the Quaestors in the course of recent years and have continued under my presidency.
At the outset I sought a global reform based on two elements: the fair treatment of Members of the House based on equality, and transparency on allowances to be based on costs incurred. The failure by Council is not our failure. It is regrettable however – and let me make this clear yet again – that currently there is a campaign abroad using questionable and deplorable methods, the main purpose of which appears to have been to seek to discredit this institution and which seeks to call into question the honour of Members of this House.
This has been done to wreak maximum damage on zero evidence against individuals, their careers, and their families. It is a disgrace.
We now have an experience of more or less 50 years of European policy-making. In that time policy and very many aspects of day-to-day life in our Member States through the Union has been Europeanised. European public policy and regulation is deeply embedded in the national political decision-making environment, but for all that we have Europeanised policy we are still searching for the way to Europeanise politics itself.
I have therefore tried, particularly in the last year, to deliver this message. There is such a wealth of European issues on which we have in our many parties represented here clearly differentiated points of view that we do not lack a European platform to fight a genuinely proper European election. That is my invitation to you as you leave here for that election. Stick with Europe and try to make sure it is not only about mid-term tests and national or local beauty contests, but that it is about real, genuine, shaping of the future of Europe.
I would like to make some final remarks as regards the conduct of my presidency. What success I have had in my short time I owe to all of you. I wish to thank you all, but perhaps most especially my colleagues, the Group leaders, who have slogged in the political trenches with me on so many occasions. I realise more fully than I did at the outset that you cannot please all the people all the time.
I have always sought to serve this House without fear or favour, without malice or prejudice, to serve the interests of the whole House and not any of its component parts. I very much believe that I have tried to work according to the principles of a fellow Irishman, Edmund Burke, who said to his constituents in correspondence in 1774: 'Your representative owes you not his industry only, but his judgment and he betrays instead of serving you if he sacrifices his judgment to your opinion'. I stand by the judgments I made from this chair and I am prepared to be judged on them.
I thank my cabinet. I thank the European Parliament and again I do not have enough words of thanks or praise for Julian Priestley, Harald Rømer, and wonderful leadership, professional leadership of a quality transnational world class public service.
Allow me to finish on a much more personal note. Serving as a Member of the European Parliament for 15 years, as a Vice-President and President of the ELDR Group for more than seven years, as President of this House for almost two and a half years, has been the great experience of my life. With what I can assure you were very mixed emotions, I informed my supporters in my Munster constituency this morning that I do not intend to stand in the forthcoming election.
I want to thank the people of Munster for their consistent support over the years. I thank my own supporters and my family, some of whom are here today. Although no business in politics is ever finished, I have made a contribution and I know others are there to take up the challenge. Europe has been the cause of my political life. I will continue serving that cause in any way I can. I leave this House but my friendships, insights and abiding respect for what this Parliament does will never leave me. Above all, my thanks to all of you for your friendship and for your support.
I have to take a deep breath!
Mr President, it is a fine tradition for the chairmen of the groups to sincerely thank the outgoing Presidents and so I, like the other group chairmen, have asked to take the floor. For the Group of the European People’s Party (Christian Democrats) and European Democrats, it is in no way an obligatory exercise but rather a wholehearted and warm word of thanks, one that is sincerely meant. Mr President, Pat Cox, you are a person who combines vision and pragmatism and you are person who is full of political and personal fairness. You combine the best traditions of your country, the Republic of Ireland, with our European conviction. You will always be numbered among the great Presidents of the European Parliament and you were lucky that your Presidency fell in a successful time, at a time when the constitution was being debated and when ten new Member States joined the European Union.
You mentioned the one task that remains unfinished: the Statute for Members. Immediately after a new Parliament is elected, it will be our duty, the duty of those who are re-elected, to put into effect your work to complete the Statute. Mr President, you can take pride in the dignity with which you held office and carried out your duties. We all have reason to sincerely thank you and I am also doing so at a personal level. I wish you all the very best for your personal future and for everything that you will do in your country. On behalf of our group, I sincerely wish you all the very best.
Mr President, you are aware, as is the whole House, that the Group of the Party of European Socialists did not vote for you. Today, however, this group has unanimously applauded your work and your speech.
Allow me to make a personal comment: welcome to the club of former Presidents of the European Parliament! It is one of the most exclusive clubs in the world.
Mr President, you have given 15 years of tireless service to this House and on behalf of the ELDR Group I would like to pay tribute to the leadership and the vision that you have shown during your term of office. You have proven an outstanding President of our House, raising our profile, ensuring that our voice is heard in the Council and beyond. Through your eloquence and your judicious use of the well-crafted sound bite you have communicated the practical benefits of our work to our citizens. I am proud that the first Liberal President of this House in 22 years should be one of its most successful.
I would like to highlight briefly two achievements. Your energetic campaigning for enlargement and the determination you have shown in reforming this House will go down to your great credit. As my predecessor as leader of the ELDR Group, you demonstrated our commitment to enlargement by involving MPs from the candidate countries in our work. You continued with your energetic campaign for a 'yes' vote in the candidate countries and in bringing observer MEPs here to our Chamber in 2002. You have brought this Parliament closer to reforms than ever before and I have no doubt that as a result of your work we will succeed in reforming this House.
We are sure that you will still have much to contribute to Europe in whatever you do in the months and the years ahead. We say today 'au revoir' with a vote of thanks and our best wishes for the future.
Mr President, I should like to join my fellow group chairmen in paying tribute to your thoroughness, to your respect for pluralism and to your genial nature in dealing with people. You have shown that there are no small groups, only men and women with a devotion to duty.
Mr President, as a Member and a President, you have set an example in the way in which you have acted on Parliament’s behalf. This is why I shall take this tribute to you as an opportunity to ask you to do so once again.
Three times Parliament has rejected the Agreement between Europe and the United States on PNR data. Next week ...
... We are members of a parliament. We do not spend our time patting ourselves on the back; we take our parliamentary role seriously, as Mr Cox has done for five years.
This is why I ask you, Mr President, to speak to the Commission to ensure that next week the Council and the Commission do not disregard Parliament’s decision to request a ruling from the European Court of Justice. That is our right, and it is your duty as President to respect the wishes of the large majority of Members of this House, just as it is the duty of the Commission and the Council to respect the wishes of the majority of this House.
This is my last wish. You have been an excellent President. We will hold you in even higher regard if you can persuade the Commission and the Council to respect Parliament’s wishes.
Mr Cohn-Bendit, I am grateful for your advice. What you are requesting has, however, already been decided. It was concluded this morning. Thank you.
Mr President, it is no easy task to run such an important political chamber, in which there are so many shades of opinion, which are themselves further sub-divided. I feel, however, that it was in the Conference of Presidents that, as far as I am concerned, I was really able to appreciate your qualities.
I do not wish to indulge in what some would consider an example of our mutual admiration society, which would strike me as somewhat excessive, but at the moment when you have decided to leave this House – to which you have brought a great deal, both as a Member and as its President, although we have disagreed on a number of points, which is part and parcel of a democratic chamber – I wish to bear witness to the high regard in which you are held within our group and to express our recognition for the way in which you have dealt with people who represent a minority in this House. This is the measure of a true democrat. I can testify to this, Mr President, and wish to express our gratitude. I feel sure that you will not stray too far from the institutions, Mr President, so perhaps we shall see each other again. In any event, I wish you all the very best in your personal and family life. As for your political life, that is in the hands of others.
– Mr President, towards the end of your speech you thanked the Group Presidents, but I should also like to remind you of the existence of the Non-attached Members – even though you are well aware of them. Many Non-attached Members will have asked to speak, and so I shall use the fact that I, together with Mrs Garaud, have represented you over the years in the Conference of Presidents. I shall use this opportunity for the last time to take the floor, not of course as a group, as I naturally respect the nature of this group of the Non-attached, of which we have spoken on so many occasions. Unfortunately the problems of my group – problems, let us say, of organisation in this Parliament – have not been resolved, although I am not holding it against you personally, Mr President, of course. Let us say that the group is composed of a few dozen Members and so the next Parliament will need to look at it more carefully.
Speaking for myself, Mr President, and I believe for Mrs Garaud as well, I should like to join in the expressions of admiration and recognition for the role you have played, especially in defence of this Parliament, for the way in which you have run the House, regardless of individual circumstances or the political judgment that each of us might make of your actions. I too felt I must pay you my respects in this way and offer you my very best wishes for your political and personal future.
Mr President, I too should like to thank you for some unusually constructive cooperation over the years you have been part of the Conference of Presidents. Very loyal relations have been created between the group chairmen. There was a time when it was determined in advance what we would decide at the meetings. At that time, we had a large coalition, in which it was not much fun representing a small group. In the five years that have passed since the last election, it has not been possible to predict the decisions from the meetings before they were held. People have been listened to, including minorities, and I hope that we can continue that tradition.
You are, in a way, Parliament’s first proper President, because you came up through an election campaign. We had never before had an election campaign in the history of Parliament, says he who is now celebrating 25 years of being an MEP. You came up through an election campaign in which you fairly and squarely beat Mr Martin and myself and Mr Onesta and Mr Wurtz. The election was a result of constructive debates, in our groups too, and I hope we can continue that tradition so that, before the President is elected, there can be debates on how Parliament’s work is to be organised. When we arrive in Parliament on Mondays, ordinary Members can now take the floor, as they could not previously. That is a small, practical outcome of an election campaign.
I can confirm that you have not completely satisfied everyone, at the same time as confirming that it is not your fault that there has been no shake-up in our travelling circus, such as you pressed for on every possible occasion.
Thank you for your constructive cooperation and good luck in your new life. I hope that, as your final act, you can see to it that the Bureau makes some decisions concerning the reimbursement of travel expenses of which we need not be ashamed in the presence of our voters.
The next item is the verification of the credentials of the new Members of the European Parliament.(1)
– Mr President, ladies and gentlemen, it really is an honour and a pleasure for me to report on the confirmation of the mandate of 162 Members appointed by the ten new Member States as from 1 May 2004 and six Members elected in place of others who had previously stepped down.
Through procedural steps too – and I believe that I am interpreting the feeling of the whole House – we are stressing the entry of the representatives of the citizens of the enlarged Union as full Members of this Parliament. In accordance with the Rules of Procedure, as you all know, it was necessary to deal with the procedure of verifying credentials, and the Committee on Legal Affairs and the Internal Market was required to submit a report to Parliament, pursuant to Rule 7(2) of the Rules of Procedure. This report has been prepared. Therefore, under this Rule, as modified by the other regulations, the Committee on Legal Affairs met yesterday evening.
In view of the large number of credentials to be verified and the lack of time, given that we should process them immediately, it was considered appropriate that the Chairman of the Committee on Legal Affairs should present this oral report to Parliament, which can be summarised by announcing that at yesterday’s meeting, the Committee on Legal Affairs verified the credentials of the 168 Members. We examined the customary documents, Mr President, including the declaration on incompatibility and the declaration of financial interests. We unanimously agreed that everything was in order, which means a recommendation can be made to proceed. You have informed us that Mr Kadis is a minister and therefore incompatible with the post of Member of the European Parliament: it is necessary, then, to confirm his mandate from 1 May 2004 until today. Of course, we cannot proceed to verify his successor’s credentials during this sitting.
I too take the opportunity of thanking you, Mr President, and the whole of Parliament.
In the light of the report from the Committee on Legal Affairs and the Internal Market I propose that we confirm the validity of the mandates of the new Members.
Mr President, thank you very much for letting me take the floor once again. I would like to tell my fellow Members a little about the issue of nominating the members of the European Court of Auditors.
We carried out a procedure in the Committee on Budgetary Control, as we are instructed to do by the Rules of Procedure, and in which we were guided by the provisions of the Treaty, which state that what is most important in order to be a member of the European Court of Auditors is professional qualifications and, above all, total independence. Ten Members completed a written questionnaire, we received the answers and the respective curriculum vitae were passed on. We then carried out an individual public hearing for each proposed member, and then, behind closed doors, we held discussions, just amongst the members of the Committee on Budgetary Control. In order to include the new Members, who belong to our Parliament as of 1 May since the accession countries are now legally full members of the European Union, we carried out the vote in the Committee on Budgetary Control last Monday, 3 May. The result of the voting, in the form of nine reports – and I want to make this clear now and I will explain it in a moment – is before this House. We will hold a ballot – a secret one – on nine individual reports; on the reports by the Committee on Budgetary Control, which include its recommendation concerning the candidacies. The result was that the large majority of the candidates received the approval of the majority in the committee. Two out of the ten candidates did not gain this majority, one of whom – namely the Cypriot candidate – withdrew his candidature in a letter to the Council. That leaves the Slovak candidate, who, unfortunately, did not gain the support of the majority in the Committee on Budgetary Control.
I would like to make it very clear that we have a great responsibility in voting now on the reports of the Committee on Budgetary Control since the members of the European Court of Auditors are appointed for six years. There are no transitional periods like there are in other institutions. They will, therefore, belong to the European Court of Auditors for six years, and so the Committee on Budgetary Control was also very conscientious and carried out a very careful investigation. Also, everything that was carried out behind closed doors, took place in secret. I would thank all of the members of the Committee on Budgetary Control for this very complex and responsible work and I now put forward these reports.
I would like to make one more request: after this totally thorough procedure, it would be desirable for a future Parliament to not just be consulted on the nomination of members of the European Court of Auditors, but also to be able to give its approval to them.
I have two further announcements to make. In the translations of the reports in a whole range of languages an incorrect verdict of the Committee on Budgetary Control was printed, which has now been corrected. A positive verdict in the committee was recorded for Mr Molnár in the Danish, French, Hungarian, Lithuanian, Maltese, Portuguese and Swedish versions. Apart from the Hungarian, all versions – and that was the situation at 11.21 a.m. – have since been corrected. I ask you to be aware that the Committee on Budgetary Control does not produce standard results of the voting, but that a verdict is in actual fact different, as I have explained.
Since this is my last appearance in this Parliament, I would like to thank everyone in this House, including you, Mr President, for such fantastic cooperation and for an incredibly exciting time and I would like to wish all of you as individuals the very best for the future. Thank you very much.
Thank you, Mrs Theato, you have our best wishes.
Mr President, although I am sure that I, together with the sessional services for my group, prepared the voting list correctly, questions have been asked about it. I would therefore like to ask you to clarify again for all Members that we will vote on the report, as Mrs Theato said in relation to the corrected versions for various languages. It should once again be stressed that we are to vote on the texts of the report.
I can confirm, as Mrs Theato outlined, that it will be an electronic secret ballot.
(1)
Proposal for a decision: the Commission in its new form (B5-0227/2004)
.The European Commission today includes members from 25 countries and, although the role of each Commissioner is to serve the common European interest, there still exists an important element of national representation.
This representation should only the Union and not divide it because this means that the Commission, in its entirety, is conscious of the social and economic situation of each country, and, where necessary, can act flexibly.
Certainly it is not in the European spirit to take action without considering the consequences on certain social sectors. I believe that the Commissioners recognise the importance of flexibility when some actions can have repercussions on families that live a somewhat different life according to the economical and social limitations of the region.
I come from a small State that is also an island in the Mediterranean and this is, therefore, the standpoint from which I speak. We also know, however, that flexibility is not only necessary in the case of small countries. Even large States have found themselves needing a certain flexibility to abide by the union’s common objectives.
To conclude I would like to state that the diversity that exists within the European Union is positive, however, it is this same diversity that requires flexibility. I believe that the Commissioners are all aware of this, and, for the common good of Europe, they will be acting in a flexible manner in order to assure European citizens that the Commission is not a threat to them, but is actually there to protect them.
. We extend a warm welcome to the Commissioners from the ten new Member States. It therefore follows that I approve of the composition of the new Commission.
I am disappointed, however, with the resolution on which we voted, because an amendment was rejected asking the Commission, entirely appropriately, not to take any initiatives or decisions regarding any lifting of the moratorium on GMO authorisation, during the coming period, from now until the new Parliament starts work.
Predictably, the Council did not manage to reach agreement on genetically modified maize BT-11, and, in line with the procedures in force, it is the Commission alone that will decide. I object to the attitude of the States, which knowingly accepted this procedure. I also object to the contempt shown by the Commission towards the public, given that Commissioner Byrne repeats every day that it will lift the moratorium, even though most European citizens are opposed to this.
This is a fine example of Europe operating without the people. Europe’s citizens must be made aware of the fact that Europe cocks a snook at them on a daily basis, and this situation must be rectified.
. – In principle it is right to take a critical view if Commissioners are continually changing. We cannot, however, accept any procedure whereby Finland, after the departure of Erkki Liikanen, would be accorded a status inferior to that of other countries that have already changed their Commissioner. This is also a matter of what is lawful, which is to say compliance with the Treaty. Under the Treaty the post of Commissioner may only remain unfilled by a unanimous decision of the Council.
. The resounding rejection, notably by almost all French Members of the House, except for the Greens and the anti-federalists, of the amendment calling on the Prodi Commission – which is, in any case, at the end of its term in office – not to go back on the moratorium on GMOs established by the Council, is tantamount to Parliament giving its blessing to the decision that the Commission is set to take and which has, furthermore, already been announced by Commissioner Byrne, in favour of marketing BT-11 genetically modified maize and the varieties that will follow. Commissioner Byrne will probably make his announcement the day after the forthcoming European elections ...
This is an extremely perverse process, in which the Commission overrides the States, with their tacit approval, as regards a question that is crucial for public health and for the environment in our countries.
This legislative term is, therefore, coming to a close with a mean trick played on European citizens. It is essential that we reform this process if we are to rediscover a Europe that conforms to the wishes of the European public.
Parliament has completed its agenda.
I declare the session of the European Parliament adjourned.(1)